 



EXHIBIT 10.49

CONFIDENTIAL RESIGNATION AGREEMENT
AND GENERAL RELEASE

     THIS CONFIDENTIAL RESIGNATION AGREEMENT AND GENERAL RELEASE (this
“Agreement”) is entered into as of March 4, 2005 (the “Date of this Agreement”),
by and between Arden Realty, Inc., a Maryland corporation (“Employer” or the
“Company”) and Arden Realty Limited Partnership (the “Partnership”), on the one
hand, and Andrew J. Sobel, an individual (“Employee”), on the other hand.

RECITALS

     WHEREAS, Employee is employed by the Company pursuant to that certain
employment agreement dated as of March 29, 2002 (the “Employment Agreement”);

     WHEREAS, Employee and the Company have agreed to terminate Employee’s
employment and the Employment Agreement;

     WHEREAS, Employee has executed a promissory note in favor of the
Partnership, dated as of September 28, 2001, in the amount of $222,369.00 (the
“Partnership Note”);

     WHEREAS, Employee has executed a promissory note in favor of Employer,
dated as of February 18, 2002, in the amount of $194,936.00 (the “Employer
Note”);

     WHEREAS, Employee, the Company and the Partnership (collectively the
“Parties”) are parties to Incentive Stock Option Agreements dated as of
January 28, 2003 with respect to 40,200 shares of the Common Stock of the
Company with an option price of $20.81 (the “Option Agreement”);

     WHEREAS, the Parties are parties to Restricted Stock Agreements dated as of
July 27, 2000 (as amended by the January 1, 2002 Amendment to Restricted Stock
Agreement) for 100,000 shares of the Common Stock of the Company; December 13,
2000 (as amended by January 1, 2002 Amendment to Restricted Stock Agreement) for
10,000 shares of the Common Stock of the Company; July 2, 2001 (as amended by
the January 1, 2002 Amendment to Restricted Stock Agreement) for 10,500 shares
of the Common Stock of the Company; February 28, 2002 for 25,000 shares of the
Common Stock of the Company; January 28, 2003 for 5,000 shares of the Common
Stock of the Company; January 28, 2003 for 7,000 shares of the Common Stock of
the Company; and August 13, 2003 for 20,482 shares of the Common Stock of the
Company (collectively the “Restricted Stock Agreements”).

     WHEREAS, the Parties wish to specify the terms of the separation of
employment and resolve any outstanding disputes or issues between them.

      

      

      

AGREEMENT

     NOW THEREFORE, in consideration of the representations and agreements
contained herein, and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be bound hereby,
Employer and Employee hereby agree to terminate their employment relationship on
the following basis:

     1.     Termination of the Employment Agreement. The Employment Agreement
and each parties rights thereunder are hereby terminated, except that sections
6, 8, and 9 (excluding subpart 9.8) shall survive termination of the Employment
Agreement.

 



--------------------------------------------------------------------------------



 



     2.     Employment and Resignation. Employee shall continue to be employed
by the Company through February 28, 2005, and Employee hereby resigns his
employment effective as of that date (the “Resignation Date”). Through
February 28, 2005, Employee’s employment may only be terminated by the Company
for “Cause” as defined in Section 5.3 of the Employment Agreement. Employee
shall continue to receive Base Compensation at the annual rate in effect as of
December 1, 2004 through the Resignation Date. Employee shall also continue to
receive benefits in accordance with the terms of the Company’s benefit plans, as
they may be in effect from time to time through the Date of Resignation.
However, Employee understands and agrees that he shall not be eligible for any
bonus under any bonus plan in 2005. Employee shall receive a bonus of
$314,470.00 for the second half of 2004 in accordance with the Arden Realty
Incentive Compensation Plan, and shall be paid such bonus at the time it is paid
to other eligible bonus plan participants. Employee shall be paid any deferred
compensation due to Employee within thirty (30) days of the Resignation Date. On
the Resignation Date, Employee will be paid any accrued, unused vacation time.
Employee understands and agrees that he is giving up any right or claim to
future employment with Employer and any compensation or benefit of such
employment, except for compensation and/or benefits provided for in this
Agreement. Employee acknowledges that he has received all compensation and
benefits due to him through the Resignation Date.

     3.     Severance. Provided that Employee timely delivers and does not
revoke an executed copy of this Agreement to Terry L. Elzinga, Vice President —
Administration & Human Resources of Employer, Employer will provide the
following severance benefits to Employee:

          (a)     Employer will pay Employee: (i) $854,992.00, an amount equal
to two times Employee’s annual Base Compensation; (ii) $430,000.00, representing
Employee’s past bonus; and (iii) an amount equal to 16,080 times the product of
the average closing price of the Company’s stock for the ten (10) day period
ending on the Resignation Date less $20.81 (collectively, the “Severance
Payment”). The Severance Payment shall be made in a single lump sum on the first
business day following the expiration of the seven (7) day revocation period of
the General Release. The Severance Payment shall be subject to withholding in
accordance with applicable law.

          (b)     Provided that Employee elects to continue his healthcare
coverage under COBRA, the Company shall pay to Employee an amount equal to his
COBRA premium for Employee and his family for the period during which Employee
remains a consultant to the Company and is eligible to continue his healthcare
benefits under COBRA or such earlier date as the Parties agree to terminate such
payments.

     The severance benefits provided for in this Section 3 shall be in lieu of
any other payments or benefits conferred upon the termination of Employee’s
employment, including without limitation any payments or benefits included in
Section 5 of the Employment Agreement.

     4.     Future Consulting. Employee and Employer will execute the form of
consulting agreement attached hereto as Exhibit A (the “Consulting Agreement”)
concurrently with this Agreement. The Consulting Agreement shall not be
effective unless and until the first business day following the execution of the
seven (7) day revocation period set forth in Section 8(c).

     5.     Other Agreements. Except for the amendments to the Restricted Stock
Agreements set forth below, this Agreement shall not modify Employee’s rights
under any option or restricted stock agreement, including without limitation,
the Option Agreement, which may be enforced in accordance with their terms. With
respect to the Restricted Stock Agreement of July 27, 2000 (as amended by the
January 1, 2002 Amendment to Restricted Stock Agreement) for 100,000 shares of
common stock of the Company, on February 28, 2005, Employee shall forfeit 7,996
shares, and the remaining unreleased shares shall be released on the
anniversaries of the grant dates set forth in the table below, provided that
Employee remains a consultant to the Company as of such dates. With respect to
the Restricted Stock Agreement of December 13, 2000, for 10,000 shares of Common
Stock of the Company, as of February 28, 2005, Employee shall forfeit 5,333
shares, and there shall be no remaining unreleased shares. With respect to the
Restricted Stock Agreements of July 2, 2001, for 10,500 shares of the Common
Stock of the Company, the Restricted Stock Agreement of February 28, 2002, for
25,000 shares of the Common Stock of the Company, the Restricted Stock Agreement
of January 28, 2003 for 7,000 shares of Common Stock of the Company, the
Restricted Stock Agreement of January 28, 2003 for 5,000 shares of the Common
Stock of the Company, and the Restricted Stock Agreement of August 13, 2003, for
20,482 shares of the Common Stock of the Company, the

2



--------------------------------------------------------------------------------



 



unreleased shares as of February 28, 2005 shall be released on the anniversaries
of the grant dates set forth in the table below, provided that Employee remains
a consultant to the Company as of such dates.

                          Grant   Unreleased                     Date   Shares  
2005   2006   2007   2008   Total July 27, 2000   42,005         14,002        
14,002         14,002         -               42,005       July 2, 2001  
7,350         2,450         2,450         2,450         -              
7,350       February 28, 2002   17,500         -               5,833        
5,833         5,833         17,500       January 28, 2003   4,200        
-               1,400         1,400         1,400         4,200      
January 28, 2003   5,000         -               1,667         1,667        
1,667         5,000       August 13, 2003   15,362         5,121        
5,121         5,121             15,362                                
91,417         21,572         30,472         30,472         8,900        
91,417                              

Except as set forth in this Section 5, nothing contained in this Agreement shall
modify, supplement, replace or otherwise amend the Restricted Stock Agreements.
The Partnership Note and the Company Note shall continue in full force and
effect in accordance with their terms.

     6.     Return of Company Property. Employee will return to the Employer all
files, records, credit cards, keys, equipment (except the notebook computer and
office furniture used by Employee), and any other property of Employer or
documents maintained by him for Employer’s use or benefit (except such documents
that the Company agrees that Employee may retain while providing post-employment
consulting services), on or before the Resignation Date.

     7.     Confidentiality. The Parties acknowledge that this Agreement and all
matters relating to or leading up to the negotiation and effectuation of this
Agreement are confidential and shall not be disclosed to any third party except
as follows: the Company may disclose the terms of this Agreement to Company
employees with a business purpose for receiving such information; the Parties
may disclose the terms of the Agreement to their respective legal, accounting
and tax advisors to the extent necessary for them to perform services; and the
Parties may disclose the terms of this Agreement to the Internal Revenue Service
and the California Franchise Tax Board as required by law, rule or regulation,
or as otherwise required by law or necessary to enforce the terms of this
Agreement. If any disclosure is made as permitted by this paragraph other than
to governmental authorities as required by law, then such persons or entities
shall be cautioned about the confidentiality obligations imposed by this
Agreement.

     8.     General Release by Employee.

          (a)     Release of Claims. Employee does hereby for himself and his
respective heirs, successors and assigns, release, acquit and forever discharge
Employer, the Partnership, and their respective parents, subsidiaries and
affiliates and each of their partners, shareholders, officers, directors,
managers, employees, agents, representatives, related entities, successors and
assigns, and all persons acting by, through or in concert with them (the
“Company Releasees”) of and from any and all claims, actions, charges,
complaints, causes of action, rights, demands, debts, damages, or accountings of
whatever nature, known or unknown which either may have against the other based
on any actions or events which occurred prior to the Date of this Agreement,
including, but not limited to, those related to, or arising from, Employee’s
employment with Employer or the termination thereof, including, without
limitation, any claims under Title VII of the Civil Rights Act of 1964, the
Federal Age Discrimination and Employment Act, the Americans with Disabilities
Act and the California Fair Employment and Housing Act.

          (b)     Release of Unknown Claims. In addition, Employee expressly
waives all rights under Section 1542 of the Civil Code of the State of
California, which reads as follows:

3



--------------------------------------------------------------------------------



 



A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN
BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

          (c)     Older Worker’s Benefit Protection Act. Employee agrees and
expressly acknowledges that this Agreement includes a waiver and release of all
claims which Employee has or may have under the Age Discrimination in Employment
Act of 1967, as amended, 29 U.S.C. § 621, et seq. (“ADEA”). The following terms
and conditions apply to and are part of the waiver and release of the ADEA
claims under this Agreement:

               (i)     That this paragraph, and this Agreement are written in a
manner calculated to be understood by Employee.

               (ii)     The waiver and release of claims under the ADEA
contained in this Agreement do not cover rights or claims that may arise after
the date on which Employee signs this Agreement.

               (iii)     This Agreement provides for consideration in addition
to anything of value to which Employee is already entitled.

               (iv)     Employee is advised to consult an attorney before
signing this Agreement.

               (v)     Employee is granted twenty-one (21) days after Employee
is presented with this Agreement to decide whether or not to sign this
Agreement. If Employee executes this Agreement prior to the expiration of such
period, Employee does so voluntarily and after having had the opportunity to
consult with an attorney.

               (vi)     Employee will have the right to revoke this Agreement
within seven (7) days of signing this Agreement. In the event this Agreement is
revoked, this Agreement will be null and void in its entirety, and Employee will
not receive the Severance payment and benefits described in Section 3 above.

               (vii)     If after executing this Agreement, Employee wishes to
revoke this Agreement, he or she shall deliver written notice stating his intent
to revoke this Agreement to Terry Elzinga on or before 5:00 p.m. on the Seventh
(7th) Day after the Agreement Date.

          (d)     No Assignment of Claims. Employee represents and warrants to
the Company Releasees that there has been no assignment or other transfer of any
interest in any Claim which Employee may have against the Company Releasees, or
any of them, and Employee agrees to indemnify and hold the Company Releasees
harmless from any liability, claims, demands, damages, costs, expenses and
attorneys’ fees incurred as a result of any person asserting any such assignment
or transfer of any rights or Claims if Employee has made such assignment or
transfer from such party.

          (e)     No Suits or Actions. Employee represents and warrants to the
Company that there have been no claims, suits, actions, complaints, or charges
filed by him against the Company. Employee agrees that if he hereafter
commences, joins in, or in any manner seeks relief through any suit arising out
of, based upon, or relating to any of the Claims released hereunder, or in any
manner asserts against the Company Releasees any of the Claims released
hereunder, including without limitation through any motion to reconsider, reopen
or appeal the dismissal of the Action, then he will pay to the Company Releasees
against whom such claim(s) is asserted, in addition to any other damages caused
thereby, all outside attorneys’ fees incurred by such Company Releasees in
defending or otherwise responding to said suit or Claim. Provided however, that
the requirement that Employee pay the

4



--------------------------------------------------------------------------------



 



Company Releasees outside attorneys’ fees shall not be applicable to a claim or
portion of a claim that the release is not valid under the Older Workers Benefit
Protection Act, or any claim asserted under the Age Discrimination in Employment
Act.

          (f)     No Admission. Employee further understands and agrees that
neither the payment of money nor the execution of this Release shall constitute
or be construed as an admission of any liability whatsoever by the Company
Releasees.

     9.     General Release by Employer.

          (a)     Release of Claims. Employer and Partnership do hereby for
themselves and their respective successors and assigns (collectively the
“Employer Releasors), releases, acquits and forever discharges Employee and his
heirs, estates, successors and assigns, and all persons acting by, through or in
concert with them (the “Employee Releasees”) of and from any and all claims,
actions, charges, complaints, causes of action, rights, demands, debts, damages,
or accountings of whatever nature, known or unknown which either may have
against the other based on any actions or events which occurred prior to the
effective date of this Agreement, including, but not limited to, those related
to, or arising from, Employee’s employment with Employer or the termination
thereof.

          (b)     Release of Unknown Claims. In addition, the Employer Releasors
expressly waive all rights under Section 1542 of the Civil Code of the State of
California, which reads as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN
BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

          (c)     No Assignment of Claims. The Employer Releasors represent and
warrant to the Employee Releasees that there has been no assignment or other
transfer of any interest in any Claim which the Employer Releasors may have
against the Employee Releasees, or any of them, and the Employer Releasors agree
to indemnify and hold the Employee Releasees harmless from any liability,
claims, demands, damages, costs, expenses and outside attorneys’ fees incurred
as a result of any person asserting any such assignment or transfer of any
rights or Claims if the Employer Releasors have made such assignment or transfer
from such party.

          (d)     No Suits or Actions. The Employer Releasors agree that if they
hereafter commence, join in, or in any manner seek relief through any suit
arising out of, based upon, or relating to any of the Claims released hereunder,
or in any manner asserts against the Employee Releasees any of the Claims
released hereunder, including without limitation through any motion to
reconsider, reopen or appeal the dismissal of the Action, then they will pay to
the Employee Releasees against whom such claim(s) is asserted, in addition to
any other damages caused thereby, all outside attorneys’ fees incurred by such
Employee Releasees in defending or otherwise responding to said suit or Claim.

          (e)     No Admission. The Employer Releasors further understands and
agrees that neither the payment of money nor the execution of this Release shall
constitute or be construed as an admission of any liability whatsoever by the
Employee Releasees.

     10.     Entire Agreement/No Oral Modification. This Agreement contains all
of the terms, promises, representations, and understandings made between
Employer and Employee and supersedes any previous representations,
understandings, or agreements between Employer and Employee except as expressly
stated otherwise herein. This Agreement may not be modified other than with a
writing executed by both parties and stating an intent to modify this agreement.

     11.     Governing Law. This Agreement shall be governed by the laws of the
State of California, without regard for conflict of law principles.

5



--------------------------------------------------------------------------------



 



     12.     Arbitration; Waiver of Jury Trial. Except for claims for emergency
equitable or injunctive relief which cannot be timely addressed through
arbitration, the parties hereby agree to submit any claim or dispute arising out
of the terms of this Agreement or the Exhibits hereto, including, without
limitation, claims regarding confidentiality under Section 7 of this Agreement
and/or any dispute arising out of or relating to Employee’s employment with the
Company in any way, to private and confidential arbitration by a single neutral
arbitrator through JAMS. All arbitration proceedings shall be governed by the
then current JAMS rules governing employment disputes, and shall take place in
Los Angeles, California. The decision of the arbitrator shall be rendered in
writing and shall be final and binding on all parties to this Agreement.
Judgment thereon may be entered in any court having jurisdiction. The Company
shall advance the arbitrator’s fee and all costs of services provided by the
arbitrator and arbitration organization; however, all reasonable costs of the
arbitration proceeding or litigation to enforce this Agreement, including
outside attorneys’ fees and reasonable witness expenses, may be awarded in
accordance with applicable law. Except for claims for emergency equitable or
injunctive relief which cannot be timely addressed through arbitration, this
arbitration procedure is intended to be the exclusive method of resolving any
claim relating to the obligations set forth in this Agreement. Employee hereby
waives any right to a jury trial on any dispute or claim covered by this
paragraph.

     13.     Obligations of the Partnership and the Employer. Where this
Agreement identifies the Partnership or the Employer as undertaking an
obligation, the other shall not be liable for any breach by that entity.

     14.     Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute the same instrument.

IN WITNESS WHEREOF, this Agreement is executed by the parties set forth below.

     
EMPLOYER
  EMPLOYEE
 
   
Arden Realty, Inc.
  Andrew J. Sobel,
a Maryland corporation
  an individual
 
   
By:   /s/ Victor J. Coleman
  By:   /s/ Andrew J. Sobel
 
   
 
   
Date:   March 4, 2005
  Date:   March 4, 2005
 
   
 
   
PARTNERSHIP
   
 
   
Arden Realty Limited Partnership
   
 
   
By:   /s/ Victor J. Coleman
   
 
   
 
   
Date:   March 4, 2005
   
 
   

6



--------------------------------------------------------------------------------



 



EXHIBIT A

CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT (this “Agreement”) is entered into as of March 4, 2005
between Arden Realty, Inc. (“Arden” or the “Company”) and Andrew J. Sobel (the
“Consultant”).

RECITALS

     Arden is in the business of acquiring, developing, renovating, leasing and
managing commercial properties located in California.

     Arden desires to retain the services of the Consultant and the Consultant
desires to provide consulting services to Arden, upon the terms and subject to
the conditions set forth in this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and the mutual promises set
forth in this Agreement, Arden and the Consultant hereby agree as follows:

     1.     Retention as Consultant.

          (a)     Subject to the terms and conditions contained in this
Agreement, Arden hereby retains the Consultant as a consultant, and the
Consultant hereby agrees to render consulting services to Arden until the date
the consultant’s services are terminated pursuant to Section 2 of this
Agreement. During the term of this Agreement, the Consultant shall perform such
services as may be determined by Victor Coleman or Richard Ziman. Victor Coleman
or Richard Ziman will coordinate the consulting work on behalf of Arden.
Consultant may consult from time to time by telephone, at reasonable hours with
Arden’s officers or employees with respect to such business matters.
Consultant’s role shall be to provide advice and information, and to participate
in meetings and discussions concerning the Company’s business operations and
planning. Work sites will be mutually determined by Arden and Consultant.

          (b)     The Consultant is not and shall not be an employee of Arden
but is and shall be an independent contractor who, subject to the terms hereof,
shall have sole control of the manner and means of performing his obligations
under this Agreement. The Consultant shall not have, nor shall the Consultant
claim, suggest or imply that the Consultant has, any right, power or authority
to enter into any contract or obligation on behalf of, or binding upon, Arden or
any of its representatives. The Consultant may engage in other activities as an
employee of or consultant to other parties, which do not prohibit or impair the
performance of the Consultant’s terms of the obligations under the Agreement.

     2.     Term. The Agreement shall begin on March 1, 2005 and end
February 28, 2008 (the “Term”). This Agreement may be terminated by Consultant
by delivery to the Company of a written notice specifying a termination date at
least thirty (30) days following the delivery of such written notice. This
Agreement may be terminated by the Company only for Cause as defined below. The
obligations of the Consultant under Section 4 hereof shall survive the
termination of this Agreement.

For purposes of this Agreement, “cause” shall mean:

          (a)     Consultant’s conviction for commission of a felony or a crime
involving moral turpitude; or

          (b)     Consultant’s willful commission of any act of theft,
embezzlement or misappropriation against the Company which, in any such case, is
materially and demonstrably injurious to the Company. For purposes of this
Agreement, no act, or failure to act, on Consultant’s part shall be deemed
“willful” unless done, or omitted to be done, by Executive not in good faith.

 



--------------------------------------------------------------------------------



 



     3.     Compensation. Consultant shall present an invoice to Arden following
the end of each month during the term for services rendered during the preceding
month. Consultant shall be paid $25,000 per month for his services. Each month’s
payment shall be made on or before the tenth (10th) business day of each month
for the preceding month, and shall not be contingent upon timely receipt of the
invoice. The Consultant shall also be reimbursed for any out-of-pocket expenses
incurred by him in performance of his duties hereunder, provided that they are
approved in advance in writing. Reimbursement for such expenses shall be made
within fifteen (15) days of Consultant’s submission of receipts or other
appropriate evidence of the amount and nature of such expenses. The Consultant
shall not receive any other compensation or benefits from Arden except as may be
otherwise approved in writing by Arden or as payable under that certain
Resignation Agreement by and between Consultant, Arden and Arden Realty Limited
Partnership to which this form of Consulting Agreement is Exhibit A (the
“Resignation Agreement”).

     4.     Proprietary Information; Confidentiality; Inventions.

          (a)     During the term of this Agreement or any time therefore, the
Consultant shall not, either directly or indirectly, use (other than in the
performance of the Services) or disclose to any third person any Confidential
Information (as defined in subsection (b) below). The Consultant further agrees
not to make copies of any Confidential Information, except as may be expressly
authorized by Arden. All documents and material pertaining to Arden or made by
the Consultant or that come into the possession of the Consultant during the
term of this Agreement are and shall remain the property of Arden. Upon
termination of this Agreement for any reason, or upon earlier request of Arden,
the consultant shall deliver to Arden all such documents and materials in the
Consultant’s possession or control, in addition to all forms of Confidential
Information, and the Consultant shall not allow a third party to take any of the
foregoing.

          (b)     For the purposes of this Agreement, “Confidential Information”
shall mean any trade secrets or other information relating to the business of
Arden or its affiliates, or of any customer or supplier of Arden or its
affiliates (if such customer or supplier provided information to Arden or its
affiliates pursuant to a non-disclosure agreement), that have not been
previously publicly released by duly authorized representatives of Arden
including, without limitation, trade secrets, processes, ideas, inventions,
improvements, formulae, know-how, negative know-how, techniques, drawings,
designs, original writings, plans, proposals, marketing and sales plans,
financial information, cost or pricing information, customer or suppliers lists,
specifications, promotional ideas, and all other concepts or ideas related to
the present or potential business of Arden or its affiliates.

     5.     Noncompetition.

          (a)     In consideration for the compensation described in Section 3
of this Agreement, the Consultant agrees not to (i) engage in any Competition
(as defined below) in the Restricted Area (as defined below) or (ii) directly or
indirectly, own an interest in, operate, join, control, or participate in, or be
connected as an officer, employee, agent, independent contractor, partner,
shareholder, or principal of any corporation, partnership, proprietorship, firm,
association, person, or other entity (other than as a passive stockholder in a
corporation whose common stock is traded on a national stock exchange or in the
Nasdaq National Market System or Small Cap Market System) which directly or
indirectly is engaged in any Competition in the Restricted Area for the term of
this Agreement, except as approved by Victor Coleman or Richard Ziman.

          (b)     For the purposes of this Agreement, the term “Competition”
shall mean directly or indirectly engaging in the acquisition or ownership of
commercial office properties greater than 100,000 square feet.

          (c)     For purposes of this Agreement, the “Restricted Area”
comprises all of Ventura, Los Angeles, Orange and San Diego Counties.

     6.     Non-Solicitation and Organization of Competitive Business.

          (a)     During the term of this Agreement, Consultant will not,
directly or indirectly or by action in concert with others, solicit, induce or
influence (or seek to induce or influence) any person who is engaged (as a

8



--------------------------------------------------------------------------------



 



temporary or regular employee, agent, independent contractor, or otherwise) by
Arden, or its subsidiaries, to terminate his or her employment or engagement.

          (b)     During the term of this Agreement, Consultant will not,
directly or indirectly or by action in concert with others, solicit, induce or
influence (or seek to induce or influence) any tenants of Arden, or its
subsidiaries for the purpose of Competition within the Restricted Area.

     7.     Entire Agreement. The Agreement constitutes the whole agreement of
the parties in reference to any of the matters or things provided for in this
Agreement or discussed above and supersedes all prior agreements, promises,
representations and understandings.

     8.     Choice of Law and Forum. This Agreement shall be governed by and
construed and enforced in accordance with the internal substantive laws (and not
the laws of conflicts) of the State of California. Any provision of this
Agreement that is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
enforceability without invalidating the remaining provisions of this Agreement,
and any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction. Any
dispute arising under this Agreement shall be subject to arbitration in
accordance with Section 13 of the Resignation Agreement.

     9.     Amendment and Waiver. This Agreement may be amended, modified,
superseded, cancelled, renewed, extended or waived only by a written instrument
executed by the parties to this Agreement or, in the case of a waiver by the
party waiving compliance. No waiver by any party of the breach of any term or
provision contained in this Agreement, whether by conduct or otherwise, in any
one or more instances shall be deemed to be, or construed as, a further or
continuing waiver of any such breach, or a waiver of the breach of any other
term or covenant contained in this agreement.

     10.     Notices. All notices, requests or consent required or permitted
under this Agreement shall be in writing and shall be given to the other party
by personal delivery, overnight air courier (with receipt signature or facsimile
transmission (with “answerback” confirmation of transmission), sent to such
party’s address or telecopy number as is set forth below such party’s signature
hereto. Each such notice, request or consent shall be deemed effective upon
receipt.

     11.     Attorneys’ Fees. In the event that either party seeks to enforce
its right under this Agreement, the prevailing party shall be entitled to
recover reasonable fees (including outside attorneys’ fees), costs and other
reasonable expenses incurred in connection therewith, including the fees, costs
and expenses of appeals.

     12.     Contingent Agreement. This Agreement shall be null and void in its
entirety if Consultant does not timely execute and deliver the Resignation
Agreement, revokes the Resignation Agreement, does not timely execute and
deliver the General Release that is Exhibit A to the Resignation Agreement
and/or revokes such General Release.

     13.     Assignment. This Agreement shall not be assignable by either party
without the express written consent of the other party, which may be withheld in
that party’s sole and absolute discretion. However, in the event that the
Company or all or substantially all of the assets of the Company are sold, the
Company shall require the purchaser to assume the Company’s obligations under
this Agreement.

     14.     Headings. The headings of the sections of this Agreement have been
inserted for convenience and reference only and do not constitute a part of this
Agreement.

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

     
               ARDEN:
  ARDEN REALTY, INC.
 
   

  By:   /s/ Victor J. Coleman

   

9



--------------------------------------------------------------------------------



 



     

  Its:   President and Chief Operating Officer

   
 
   

  Address for Notices:
 
   

  11601 Wilshire Boulevard, Fourth Floor

  Los Angeles, California 90025

  Fax: (310) 268-8424
 
   

  Attention:

   
 
   
              CONSULTANT:
  /s/ Andrew J. Sobel 

   

  Andrew J. Sobel
 
   

  Address for Notices:

10